Collins, J.
There was no error in the ruling of the trial court when admitting in evidence the statements and representations alleged to have been made by defendant in the' summer of 1889 to the employe of a commercial agency, when he called upon him for the expressed and avowed purpose of inquiring into the affairs of the New York Pie Company, and learning, for the use of the patrons of the agency, who the person engaged in business under that name was, his financial standing, and pecuniary responsibility.
Testimony as to what defendant then stated was properly received as in the nature of admissions by defendant that he was the company, as plaintiff asserted. But the court below went a step further than this. The employe made a full report in writing of his interview with defendant, and this was duly placed on file at headquarters, for use should any of the patrons of the agency, among whom were plaintiff bank and Thompson, the payee and indorser of the notes in dispute, call for a report on the Pie Company.
Plaintiff did not call for a report, but Thompson did, the same being furnished in writing some few months prior to the execution and delivery of the notes to him, and in this report there was embodied, evidently, the substance of the testimony referred to as in the nature of admissions of the defendant. The report so furnished had been lost, but, against objection, plaintiff was permitted to prove its contents by Thompson, and also to show by him that before the notes were turned over to the bank he had informed its cashier, Gould, of the nature and contents of said report. Later, upon the examination of the cashier as a witness, and also under objection, he was allowed to testify that before receiving the notes he had been informed by Thompson of the nature and contents of the report from the agency, and believed and relied upon it when accepting them. This class of testimony should have been excluded as immaterial and incompetent. It was admitted, undoubtedly, with a view to creating an *348equitable estoppel as against defendant, under the rule laid down in Stevens v. Ludlum, 46 Minn. 160, (48 N. W. rep. 771,) wherein it was said that as the business of a commercial agency is to procure such information as it can relative to the business and.pecuniary ability of business men and concerns, and to communicate the same to such of its patrons as might have occasion to inquire, any one making statements or representations to such an agency relating to his business, or that of any concern with which he is connected, must know, or must be held to intend, that whatever he so states or represents will be communicated by the agency to any patron who may have occasion to apply for information. Such statements and representations are intended as much for the patrons as for the agency, and when communicated, as those of the party making them, to a patron-, who relies and acts on them, he is in a position to claim an estoppel. Being intended for a particular class of persons, — the patrons of the agency, — they will be entitled to relief and redress when they rely and act on the statements and representations to their injury. But the right to rely and act thereon is not general or common to all persons who may have patronized the agency. It must be limited and confined to the persons for whom such statements and representations are intended, namely, those who have occasion to apply, and who have applied and received a report relative to the party or concern in question. These are the patrons, and are the parties who have the right to rely and act upon the statements and representations as those of the persons making them.
(As testimony which might have entitled Thompson to claim an estoppel as against the defendant was immaterial on the trial of this action, it should not have been received; and, as plaintiff bank was not a patron to whom, as such, the commercial agency had made a report containing or based upon statements or representations made by defendant in respect to the business affairs of the pie company and his connection with it, the testimony as to the communication of the contents of the commercial report to the cashier by Thompson should have been held inadmissible.)
Order reversed.
(Opinion published 51 N. W. Rep. 1046.)